J-A27004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NEW YORK MELLON, F/K/A THE                 :   IN THE SUPERIOR COURT OF
    BANK OF NEW YORK, AS TRUSTEE               :        PENNSYLVANIA
    FOR THE CERTIFICATE HOLDERS OF             :
    THE CWABS INC., ASSET-BACKED               :
    CERTIFICATES, SERIES 2006-23               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SUSAN J. SCRENCI AND JOSEPH J.             :
    SCRENCI                                    :
                                               :
                       Appellants              :   No. 252 EDA 2019

              Appeal from the Order Entered December 12, 2018
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               2012-05828-27

BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                              FILED JANUARY 24, 2020

        Susan J. and Joseph J. Screnci (collectively “the Screncis”) appeal from

the order that granted the motion for summary judgment filed by New York

Mellon (“the Bank”) and entered an in rem judgment in favor of the Bank and

against the Screncis. We affirm.

        The trial court summarized the history of this case as follows:

              This is a mortgage foreclosure case. On October 18, 2006,
        the Screncis executed a promissory Note (the “Note”) in which
        they promised to repay a mortgage loan from America’s Wholesale
        Lender (the “Originating Lender”) in the principal amount of three
        hundred thirty-six thousand dollars ($336,000). The Note was
        endorsed in blank by Countrywide Home Loans, Inc., a New York
        Corporation doing business as (d/b/a) America’s Wholesale
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27004-19


       Lender. The mortgage loan was secured by a mortgage (the
       “Mortgage”), executed by the Screncis granting Mortgage
       Electronic Registration Systems, Inc. (“MERS”), solely as nominee
       for the Originating Lender, a first priority mortgage lien against
       the real property located at 714 Mine Road, Quakertown, PA
       18951 (the “Property”).

             On November 21, 2006, the Mortgage was recorded in the
       Office of the Recorder of Deeds in Bucks County at instrument
       number 2006127000. The Mortgage was later assigned to the
       Bank by MERS. On June 7, 2011, the assignment of the Mortgage
       to the Bank was recorded in the Office of the Recorder of Deeds
       in Bucks County at instrument number 2011039944. The Bank
       possesses the Note endorsed in blank.

            The Screncis defaulted on the mortgage loan by failing to
       pay the January 1, 2011 mortgage payment and the payments
       due each month thereafter in violation of the Note and Mortgage.

Trial Court Opinion, 4/8/19, at 1-3 (footnotes and unnecessary capitalization

omitted).

       After sending the requisite notices, the Bank filed a complaint in

mortgage foreclosure in June 2012.               Following litigation of preliminary

objections, discovery, and the denial of the Bank’s first motion for summary

judgment, the trial court granted the Bank’s renewed motion for summary

judgment by order of December 12, 2018.1              The order entered an in rem



____________________________________________


1 The order was dated December 3, 2018, and was filed December 6, 2018,
but December 12, 2018, was the day of notation on the docket that notice
was sent to the parties as required by Pa.R.C.P. 236. Hence, the date of entry
of the order is December 12, 2018. See Pa.R.A.P. 108(b) (“The date of entry
of an order in a matter subject to the Pennsylvania Rules of Civil Procedure
shall be the day on which the clerk makes the notation in the docket that
notice of entry of the order has been given as required by Pa.R.Civ.P.
236(b).”).

                                           -2-
J-A27004-19


judgment in favor of the Bank and against the Screncis in the amount of

$530,708.16 plus interest. The Screncis filed a timely notice of appeal, and

both the Screncis and the trial court complied with Pa.R.A.P. 1925.

      The Screncis present five questions for this Court’s review, all of which

pertain to their contention that the Bank failed to establish that it owns the

debt at issue. See Screncis’ brief at 8-9. Upon our review of their brief, we

conclude that the Screncis have waived all of their claims of error.

      “The Rules of Appellate Procedure require the argument section of an

appellate brief to include ‘citation of authorities as are deemed pertinent.’

Pa.R.A.P. 2119(a).” Lechowicz v. Moser, 164 A.3d 1271, 1276 (Pa.Super.

2017). The Screncis’ appellate brief is utterly devoid of citations to the record

as is required by Pa.R.A.P. 2119(c) (“If reference is made to the pleadings,

evidence, charge, opinion or order, or any other matter appearing in the

record, the argument must set forth, in immediate connection therewith, or in

a footnote thereto, a reference to the place in the record where the matter

referred to appears[.]”). Rather, they make various bald assertions about

deficiencies in the chain of title and issues of material fact without once

advising this Court where in the voluminous record the documents supporting

their position may be found.

      Furthermore, the Screncis have completely disregarded their obligation

to cite legal authority to support their arguments. Here, the Screncis claim

that the mortgage is a nullity, challenge the legal authority of certain persons


                                      -3-
J-A27004-19


to sign documents or assign the debt, and suggest that Pennsylvania statutory

and case law about the meaning of a “d/b/a” designation warrants reversal in

this case. However, there is not a single citation in the brief to a statute or a

court’s decision.

      “It is not the role of this Court to develop an appellant’s argument where

the brief provides mere cursory legal discussion.”       Lechowicz, supra at

1276. Rather, we have held that “[f]ailure to include citations to relevant

authority constitutes waiver of [the] issue on appeal.” Davis v. Borough of

Montrose, 194 A.3d 597, 610-11 (Pa.Super. 2018). See also Norman for

Estate of Shearlds v. Temple Univ. Health Sys., 208 A.3d 1115, 1119

(Pa.Super. 2019) (holding claims waived “because they are undeveloped and

lack citation to pertinent legal authority”); McCabe v. Marywood Univ., 166
A.3d 1257, 1264 (Pa.Super. 2017) (finding issue waived where the appellant’s

“argument consists of one paragraph with no citation to authority or developed

analysis”).

      Therefore, because the Screncis have waived all of their issues on

appeal, we affirm the order entering judgment in favor of the Bank. See,

e.g., U.S. Bank, N.A. for Certificateholders of LXS 2007-7N Tr. Fund v.

Hua, 193 A.3d 994, 999 n.3 (Pa.Super. 2018) (providing proper disposition

of appeal when issues are waived is to affirm the trial court’s order).

      Order affirmed.




                                      -4-
J-A27004-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/20




                          -5-